DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 Line 3 recites “sidewall having a first end, second end and;” This should be amended to “sidewall having a first end and, a second end 
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US20110232424) in view of Whitehead (US8448547).

	Regarding claim 1, Change discloses a device comprising: 
a) a body having two opposed spaced apart, substantially parallel sidewalls, each sidewall having a first end and a second end; (See first annotated drawing below)
b) a slot between the sidewalls; (See first annotated drawing below)
(Figure 1 Element 44 on the first end) mounted between the sidewalls proximate the first ends, the first holder mounted to pivot at least 270 degrees on a first axis perpendicular to the planes of the sidewalls; (Figure 5 shows the first holder is capable of pivoting at least 270 degrees. Paragraph 20 Lines 8-10 discloses that each of the two working heads 40 is rotatably connected with one of the two ends of the handle)
d) a second holder (Figure 1 Element 44 on the second end) pivotally mounted between the sidewalls proximate to the second ends, the second holder mounted to pivot at least 270 degrees on a second axis perpendicular to the planes of the sidewalls; (Figure 5 The structure of the second holder is the same as the first holder therefore the second holder is also capable of pivoting at least 270 degrees. Paragraph 20 Lines 8-10 discloses that each of the two working heads 40 is rotatably connected with one of the two ends of the handle)
e) a first mount (Figure 1 Element 70 on the first end) supported by the first holder for removably mounting a first tool on the first holder (The first holder would be capable of having a first tool removably mounted); and
 f) a second mount (Figure 1 Element 70 on the second end) supported by the second holder for removably mounting a second tool on the second holder (The second holder would be capable of having a second tool removably mounted); 
wherein the slot is sufficiently large that the tools can be mounted on each respective mount with the tools being at least partially in the slot. (See second annotated drawing below)
	Chang fails to disclose a first tool and a second tool.
(Abstract and Figure 1). Whitehead also teaches in Column 3 Lines 15-20 that Figs 1-5 illustrates a single size of an embodiment of an extractor tool of the invention. Multiple sizes are described based upon the size and features of the fasteners which is to be extracted by the tool. Therefore, each holder may have a different size extractor tool mounted.
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang with the teachings of Whitehead to provide a pipe extractor having a first and second holder capable of having a first and second tool mounted in. Doing so would allow a versatile tool capable of extracting pipes of different sizes and the holders pivoting at least 270 degrees to allow for the tool to be used in some awkward positions that a fixed holder may be difficult to be used in.

    PNG
    media_image1.png
    414
    590
    media_image1.png
    Greyscale

First annotated drawing

    PNG
    media_image2.png
    406
    622
    media_image2.png
    Greyscale

Second annotated drawing

	The following limitations have been interpreted as intended use limitations.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, as set forth above, the prior art of Chang as modified is fully capable of performing as intended.
	“mounted to pivot at least 270 degrees on a first axis…”
	“mounted to pivot at least 270 degrees on a second axis…”
	“for removably mounting a first tool”
	“for removably mounting a second tool”

	Regarding claim 2, Chang in view of Whitehead discloses all elements of the current invention as stated above including the device of claim 1 with the first tool on the first mount and a second tool on the second mount. As modified by Whitehead, each mount would have a tool mounted within. The first mount would have a first tool taught by Whitehead and the second mount would have a second tool taught by Whitehead. 

	Regarding claim 3, Chang in view of Whitehead discloses all elements of the current invention as stated above including the device of claim 1 wherein each tool is a pipe extractor. The tools taught by Whitehead have a structure that allows them to be placed inside a pipe and turned to remove a pipe. Figure 2 shows the edges, 32 and 34, of the flutes that would engage the walls of the pipes to cause the pipe to be turned with the tool and perform extraction.

	Regarding claim 6, Chang in view of Whitehead discloses all elements of the current invention as stated above including the device of claim 3 wherein the extractors have different diameters. Whitehead taught multiple sizes of extractor tools in Column 3 Lines 18-20.

	Regarding claim 7, Chang in view of Whitehead discloses all elements of the current invention as stated above including the device of claim 1 wherein each mount can rotate 360 degrees (Each mount rotates 360 degrees when in use for rotating a tool. The ratcheting of the mount allows rotation of 360 degrees in one direction and prevents rotation in the other direction to allow for torque to be applied to the tool), the device comprising a ratchet for each mount so each mount can rotate only in one direction (Chang Paragraph 0023 discloses “The ratchet sockets 70 are well known in the art; therefore, no detailed description thereof is necessary”. Ratchets are well known in the art to only rotate in one direction to allow any item mounted in the ratchet to be spun in one direction. Merriam-Webster defines ratchet as “a mechanism that consists of a bar or wheel having inclined teeth into which a pawl drops so that motion can be imparted to the wheel or bar, governed, or prevented and that is used in a hand tool (such as a wrench or screwdriver) to allow effective motion in one direction only”. The ratchet disclosed by Chang would allow rotation in one direction for positioning the handle and would prevent rotation in the other direction to allow for torque to be applied to the mount and the tool mounted within).

	Regarding claims 9-10, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0. The prior art of Chang as modified, as set forth in the rejection of claims 1-8 would necessarily operate in the as claimed in claims 9-10, in its normal mode of operation.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Whitehead as applied to claim1 above, and further in view of Chen (US5421225).
	Regarding claim 4, Chang in view of Whitehead discloses all elements of the current invention as stated above except wherein the sidewalls have an interior surface and an exterior surface, and further comprising a recess in the exterior surface of at least one of the sidewalls for holding an implement.
	Chen teaches a foldable wrench which can be used to store various bits in compartments formed thereon (Abstract). Figure 5 shows a recess in the surface of the exterior handle for storing tool bits.
	It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang in view of Whitehead to incorporate the teachings of Chen to provide a recess on the exterior handle of the tool to allow for storage of tool bits. Doing so would allow tools bits of different sizes to be stored in the handle that could later be mounted in the first or second holder for extraction of pipes of different sizes.
	
	Regarding claim 8, Chang discloses a device comprising: 
a) a body having two opposed spaced apart, substantially parallel sidewalls, each sidewall having a first end, a second end and; a body having two opposed spaced apart, substantially parallel sidewalls, each sidewall having a first end and a second end; (See first annotated drawing below)
b) a slot between the sidewalls; (See first annotated drawing below)
c) a first holder (Figure 1 Element 44 on the first end) mounted between the sidewalls proximate the first ends, the first holder mounted to rotate 360 degrees on a first axis perpendicular to the planes of the sidewalls; (The first holder is capable of rotating 360 degrees on a first axis perpendicular to the planes of the side wall).
(The second holder is capable of rotating 360 degrees on a first axis perpendicular to the planes of the side wall).
e) a first mount supported by the first holder, the first mount having a ratchet so the first mount can rotate only in one direction; (The first mount Figure 1 Element 70 supported by the first holder Element 44 on the first end. Chang Paragraph 0023 discloses “The ratchet sockets 70 are well known in the art; therefore, no detailed description thereof is necessary”. Ratchets are well known in the art to only rotate in one direction to allow any item mounted in the ratchet to be spun in one direction)
g) a second mount supported by the second holder, the second mount having a ratchet so the second mount can rotate only in one direction; -8-20-41958 (The second mount Figure 1 Element 70 supported by the second holder Element 44 on the second end. Chang Paragraph 0023 discloses “The ratchet sockets 70 are well known in the art; therefore, no detailed description thereof is necessary”. Ratchets are well known in the art to only rotate in one direction to allow any item mounted in the ratchet to be spun in one direction)
i) wherein the slot is sufficiently large that the tools can be mounted on each respective mount with the tools being at least partially in the slot (See second annotated drawing below) 

    PNG
    media_image1.png
    414
    590
    media_image1.png
    Greyscale

First annotated drawing

    PNG
    media_image2.png
    406
    622
    media_image2.png
    Greyscale

Second annotated drawing
 Chang fails to disclose the following limitations:
f) a first pipe extractor removably mounted on the first holder; 
h) a second pipe extractor removably mounted on the first holder, the second pipe extractor having a diameter different than the diameter of the first pipe extractor; 


j) wherein the sidewalls have an interior surface and an exterior surface, and further comprising a recess in the exterior surface of at least one of the sidewalls for holding an implement and an implement held in the recess.

	Whitehead teaches an extractor tool that would be capable of being mounted in the first holder and an extractor tool capable of being mounted in the second holder. Column 3 Lines 18-20 teaches “Multiple sizes are described based upon the size and features of the fastener which is to be extracted by the tool.” These extractors are capable of extracting pipes of diameter appropriate to the chosen size of extractor. Therefore, an extractor tool of two different diameters may be chosen with each holder having a different diameter extractor tool mounted. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang with the teaching of Whitehead to provide a tool having two extractor tools of different diameters being mounted in the first and second holders respectively. Doing so would allow a versatile tool capable of extracting pipes of different sizes and the holders pivoting 360 degrees to allow for the tool to be used in some awkward positions that a fixed holder may be difficult to be used in.
 
	Chen teaches a foldable wrench which can be used to store various bits in compartments formed thereon. Figure 5 shows a recess in the surface of the exterior handle for storing tool bits.
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Whitehead as applied to claim 1 above, and further in view of Hartman (US20150336259).
	Chang in view of Whitehead discloses all elements of the current invention as stated above except wherein each mount comprises a pin extending from the respective holder.
	Hartman teaches in Paragraph 0007 Lines 1-4 an adjustable tool extender that may be used to extend reach of a tool into a hard to reach area. A pin as defined by Merriam-Webster dictionary is “a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which one thing may be suspended from another. The tool extender taught by Hartman would fit into the mount disclosed by Chang and support the extractor but disclosed by Whitehead.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this tool extender to by mounted on the device of Chang and support the extractor bit of Whitehead. Doing so .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meholovitch (US20110197718) discloses a multi-wrench apparatus having holders on opposite ends capable of pivoting 360 degrees. Chang (US20100326246) discloses a wrench with switchable wheel sets that pivot 360 degrees. Ragner (US8955416) discloses a hand tool having at least two pivotal head tools mounted to the handle. Hsieh (US6305254) discloses a combination tool kit having a pivoting tool holder on each end. Gomas (EP0776737) discloses a hand tool having a pivoting tool holder on each end. Lin (US20140216214) discloses a removal tool for removing damaged fasteners. Taggart (US6286397) discloses a portable multi-purpose tool that includes various implements stored within the tool housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723